[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On October 14, 1988 plaintiffs Gregory and Donna Sneed entered into a contract with defendant James Neri to purchase Neri's home in Southington, Connecticut. Thereafter plaintiffs retained defendant George A. Binaco, a consulting engineer, to provide a report about the condition of the property. Binaco inspected the premises on October 28, 1988 and issued his report. In reliance on the report the plaintiffs purchased the property from Neri on December 16, 1988, although they were not permitted occupancy until December 21, 1988.
The plaintiffs have brought suit against each defendant. In regard to defendant Binaco, plaintiffs allege that he was negligent and breached his contract with them by rendering an inaccurate report. In regard to defendant Neri, plaintiffs allege that he fraudulently represented the condition of his property in order to induce them to purchase it, and further, that he left his property in great disarray requiring plaintiffs to remove numerous items left behind.
As to defendant Binaco, the court finds the following:
.That he gave only a cursory examination of the property; and failed to inspect the attic.
.That in his report he stated that numerous criteria were in compliance with Department of Housing Residential Property Standards, when they in fact were not. (Testimony CT Page 441 of William Stanley, Exh. L.)
.That the Sneeds relied on Binaco's report when they purchased the property.
.That the Sneeds would not have purchased the property had the report shown the true condition of the property.
.That Binaco breached his contract with the plaintiffs by rendering an unsatisfactory report.
.That the Sneeds were forced or will be forced to expend funds for necessary repairs in order to cure the defects in the property (which defects should have been reported by Binaco).
.That their damages are as follows:
1. Plumbing bill (Paid)                     $   779.00 (Exh. H)
2. Electric bill (Paid)                       2,562.84 (Exh. I)
3. Carpentry and Sheetrock (Bill Paid)        3,269.92 (Exh. J)
4. Windows                                    2,456.00 (Exh. K)
    5. Additional Electric                        1,250.00 (Testimony Stanley)
    6. Painting and Glazing                       2,700.00 (Testimony Stanley)
    7. Roof                                       1,250.00 (Testimony Stanley)
    8. Additional Carpentry                       4,750.00 (Testimony Stanley) --------- $19,017.76
As to defendant Neri, the court finds as follows:
.That he did not in fact misrepresent the condition of the property. CT Page 442
.That the agreement to sell explicitly provided that said contract was subject to a satisfactory engineering report to be paid for by the purchasers. The court does not believe defendant Neri should be held responsible for the poor performance of the engineer hired by the purchasers.
.That the plaintiffs, upon taking possession of the property, discovered that defendant Neri had left the premises in a complete shambles, and that they were forced to spend considerable time and labor to remove the debris left behind. (Exhibit D(1-5)).
.The court finds their damages for removal of the debris to be $500.00.
Accordingly, judgment may enter for the plaintiffs against defendant George A. Binaco for $19,017.76. Judgment may enter for the plaintiffs against defendant James Neri for $500.00.
Frances Allen State Judge Referee